Opinion issued October 6, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00440-CV
                              ———————————
                   IN RE KIMBERLY ANN MORKA, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Kimberly Ann Morka seeks a writ of mandamus to require the trial court to

vacate its October 9, 2016 order denying her request for enforcement of a foreign

custody order, and to order the trial court to grant her request.1

      We deny the petition.



1
      The underlying case is Morka v. Morka, cause number 2014-48898A, pending in
      the 247th District Court of Harris County, Texas, the Honorable John Schmude,
      presiding.
                                 PER CURIAM



Panel consists of Justices Jennings, Keyes, and Brown.




                                        2